IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-41150
                        Conference Calendar



RAYMOND EARL CARR,

                                         Plaintiff-Appellant,

versus

ED GALLOWAY; DOUGLAS SATTERFIELD;
REED DOBBINS; UNKNOWN HARDING,

                                         Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:01-CV-321
                        - - - - - - - - - -
                           June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Raymond Earl Carr, a Texas prisoner (# 676763), appeals from

the district court’s sua sponte dismissal of his 42 U.S.C.

§ 1983 civil rights complaint for failure to exhaust

administrative remedies, pursuant 28 U.S.C. § 1997e(a).

     On appeal, Carr has not contested the district court’s

conclusion that he failed to exhaust administrative remedies.

This failure is tantamount to failing to appeal the judgment.

See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-41150
                                 -2-

744, 748 (5th Cir. 1987).   In any event, Carr has abandoned his

substantive claim that the defendants retaliated against him for

exercising his First Amendment rights.      See Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993).      To the extent that he

raises new First Amendment claims, this court will not consider

claims raised for the first time on appeal.      Leverette v.

Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).

     Because the appeal is frivolous, it is DISMISSED.      See

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR.

R. 42.2.   The dismissal of this appeal as frivolous counts as a

“strike” for purposes of 28 U.S.C. § 1915(g).      See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).      We caution Carr

that once he accumulates three strikes, he may not proceed in

forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.      See 28 U.S.C.

§ 1915(g).

     Carr’s motions for attorney’s fees and for damages are

DENIED.

     APPEAL DISMISSED; SANCTION WARNING ISSUED; MOTIONS DENIED.